     Case 2:20-cv-03401-AB-E Document 17 Filed 08/28/20 Page 1 of 1 Page ID #:55



1
                                                                                       JS-6
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                            CENTRAL DISTRICT OF CALIFORNIA
9
10
                                                  Case No. CV 20-03401-AB (Ex)
11      James Lee,
12                      Plaintiff,
                                                  ORDER DISMISSING CIVIL ACTION
13      v.
14
        Mama’s Legacy d/b/a Ocean View
15      Bar and Grill; AEA Investments III,
        LLC; DOES 1 to 10,
16
                        Defendants.
17
18
             THE COURT having been advised by counsel that the above-entitled action has
19
       been settled;
20
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
       costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22
       open the action if settlement is not consummated. This Court retains full jurisdiction
23
       over this action and this Order shall not prejudice any party to this action.
24
25
26     Dated: August 28, 2020           _______________________________________
27                                      ANDRÉ BIROTTE JR.
                                        UNITED STATES DISTRICT JUDGE
28
                                                  1.
